



Exhibit 10.59


[Net Lease]


LEASE AGREEMENT




THIS LEASE AGREEMENT is made this 25 day of March, 2016, between PROLOGIS TLF
(DALLAS), LLC, a Delaware limited liability company, solely with respect to
PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
(“Landlord”), and the Tenant named below.
Tenant:
Unified ConneXions, Inc.
 
 
Tenant’s Representative,
Chris Cunningham
Address, and Telephone:
5151 Samuell Boulevard, Suite 130
Dallas, Texas 75228
 
(214) 444-7313
 
e-mail: chris@ucx.co


Premises:
That portion of the Building, containing approximately 19,413 rentable square
feet, as determined by Landlord, as shown on Exhibit A.
 
 
Project:
Plano Distribution Center 4
 
 
Building:
Plano Distribution Center 4
 
2901 Summit Avenue, Suite 100
 
Plano, TX 75074
 
 
Tenant’s Proportionate Share of Project:
28.89 %
 
 
Tenant’s Proportionate Share of Building:
28.89 %
 
 
Lease Term:
Beginning on the Commencement Date and ending on the last day of the 63rd full
month following the Commencement Date.
 
 
Commencement Date:
May 1, 2016
 
 
 
 
Initial Monthly Base Rent:
See Addendum 1
 
 
Initial Estimated Monthly Operating Expense Payments: 
(estimates only and subject to adjustment to actual costs and expenses according
to the provisions of this Lease)
1. Utilities: $0.00


2. Common Area Charges: $1,132.43


3. Taxes: $2,297.21


4. Insurance: $97.07


5. Others: $404.44
 
 
Initial Estimated Monthly Operating Expense Payments:


$3,931.15
 
 
Initial Monthly Base Rent, and Estimated Operating Expense
$3,931.15
 
 
Security Deposit:
$38,000.00 (subject to reduction as set forth in Paragraph 5 below)
 
 
Brokers:
Landlord: Dave Peterson, NAI Robert Lynn
Tenant: Kurt North, North Pointe Commercial Realty
 
 
Addenda:
1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out Conditions 4.
Construction Addendum 5. HVAC Deductible
 
 
Exhibits:
A. Site Plan
B. Project Rules and Regulations
C. Commencement Date Certificate
D. Initial Improvements



- 1 -

--------------------------------------------------------------------------------









1.Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.


2.Acceptance of Premises. Tenant shall accept the Premises in its condition as
of the Commencement Date, subject to all applicable laws, ordinances,
regulations, covenants and restrictions, and subject to Landlord’s obligations
with respect to the Premises as expressly set forth in Addendum 4 and Paragraph
3 below. Landlord has made no representation or warranty as to the suitability
of the Premises for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Premises are suitable for Tenant’s intended purposes.
In no event shall Landlord have any obligation for any defects in the Premises
or any limitation on its use. The taking of possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken except for items that are
Landlord’s responsibility under Paragraph 10 and any punchlist items agreed to
in writing by Landlord and Tenant. No later than 10 days after written demand is
made therefor by Landlord of Tenant, Tenant shall execute and deliver to
Landlord a Commencement Date Certificate in the form of Exhibit C attached to
and hereby made a part of this Lease.


Subject to the vacation of the Premises by the existing tenant, if any, Landlord
shall allow Tenant access to the Premises upon vacation of the Premises by the
existing tenant, if any, for purposes of preparing the Premises for the
commencement of Tenant’s normal business operations, subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises (“Early Occupancy”). During such Early Occupancy period prior to
the Commencement Date, Tenant shall be bound by its obligations under the Lease,
including the obligation to provide evidence of insurance, but shall not be
obligated to pay the Monthly Base Rent or Operating Expenses payable by Tenant
to Landlord as set forth in the Lease. Tenant shall be responsible for utilities
during the Early Occupancy.
3.Use. The Premises shall be used only for the purpose of receiving, storing,
shipping and selling (but specifically excluding retail selling) products,
materials and merchandise made and/or distributed by Tenant and for such other
lawful purposes as may be incidental thereto; provided, however, with Landlord’s
prior written consent, Tenant may also use the Premises for light manufacturing.
Tenant shall not conduct or give notice of any auction, liquidation, or going
out of business sale on the Premises. Tenant will use the Premises in a careful,
safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises. Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise, or vibrations to emanate from the Premises, or take any other
action that would constitute a nuisance or would disturb, unreasonably interfere
with, or endanger Landlord or any tenants of the Project. Outside storage,
including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord’s prior written consent; provided, however, Tenant
shall have the right to park operable vehicles and trailers overnight at the
truck loading docks and designated truck and trailer parking areas for the
Premises and operable automobiles in the designated automobile parking areas,
and further provided there is no interference with the access of other tenants
to the Building and Project parking lots and truck courts. Tenant, at its sole
expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans With Disabilities Act, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises
(collectively, “Legal Requirements”). The Premises shall not be used as a place
of public accommodation under the Americans With Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time. Landlord represents and warrants that,
as of the Commencement Date, no written notice has been received by Landlord of
non-compliance with any Legal Requirements in connection with the Premises. In
the event that Landlord receives notice that the Premises is not in compliance
with applicable Legal Requirements existing as of the Commencement Date and such
non-compliance is not related to Tenant’s specific use of the Premises or
Tenant-Made Alterations to the Premises performed by Tenant, Landlord shall make
such modifications as may be required by order or directive of applicable
governmental authority in order to bring the Premises into compliance with
applicable Legal Requirements as of the Commencement Date without cost or
expense to Tenant and without including such cost or expense as an Operating
Expense. Furthermore, in the event Landlord receives notice that the Premises is
not in compliance with applicable Legal Requirements which come into effect
after the Commencement Date and such non-compliance is not related to Tenant’s
specific use of the Premises or Tenant-Made Alterations to the Premises
performed by Tenant, Landlord shall make such modifications as may be required
by order or directive of applicable governmental authority in order to bring the
Premises into compliance with applicable Legal Requirements which shall be
chargeable to Tenant as an Operating Expense. Tenant shall, at its expense, make
any alterations or modifications, within or without the Premises, that are
required by Legal Requirements related to Tenant’s use or occupation of the
Premises. Tenant will not use or permit the Premises to be used for any purpose
or in any manner that would void Tenant’s or Landlord’s insurance, increase the
insurance risk, or cause the disallowance of any sprinkler credits. If any
increase in the cost of any insurance on the Premises or the Project is caused
by Tenant’s use or occupation of the Premises, or because Tenant vacates the
Premises (except upon expiration or other termination of the Lease and Tenant’s
surrender of the Premises in accordance with the terms of this Lease), then
Tenant shall pay the amount of such increase to Landlord. Any occupation of the
Premises by Tenant prior to the Commencement Date shall be subject to all
obligations of Tenant under this Lease.


4.Base Rent. Tenant shall pay Base Rent in the amount set forth on Page 1 of
this Lease. The Security Deposit, and the first monthly installment of estimated
Operating Expenses (as hereafter defined) shall be due and payable by check on
the date hereof, and Tenant promises to pay to Landlord in advance, without
demand, deduction or set-off, monthly installments of Base Rent on or before the
first day of each calendar month succeeding the Commencement Date. Payments of
Base Rent for any fractional calendar month shall be prorated. All payments
(other than the first monthly installment of Base Rent, Operating Expenses and
the Security Deposit) required to be made by Tenant to Landlord hereunder (or to
such other party as Landlord may from time to time specify in writing) shall be
made by Electronic Fund Transfer (“EFT”) of immediately available federal funds
before 11:00 a.m., Eastern Time at such place, within the continental United
States, as Landlord may from time to time designate


- 2 -

--------------------------------------------------------------------------------





to Tenant in writing. The obligation of Tenant to pay Base Rent and other sums
to Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any rent due hereunder except as may be expressly provided in this Lease. If
Tenant is delinquent in any monthly installment of Base Rent or of Operating
Expenses beyond 5 days after the due date thereof, and after notice as provided
below, Tenant shall pay to Landlord on demand a late charge equal to 7 percent
of such delinquent sum. Tenant shall not be obligated to pay the late charge
until Landlord has given Tenant 5 days written notice of the delinquent payment
(which may be given at any time during the delinquency); provided, however, that
such notice shall not be required more than once in any 12-month period. The
provision for such late charge shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting Landlord’s remedies in any manner.


5.Security Deposit. The Security Deposit shall be held by Landlord as security
for the performance of Tenant’s obligations under this Lease. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may use all or part of the Security Deposit to
pay delinquent payments due under this Lease, and the cost of any damage,
injury, expense or liability caused by such Event of Default, without prejudice
to any other remedy provided herein or provided by law. Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to its
original amount. Landlord’s obligation respecting the Security Deposit is that
of a debtor, not a trustee; no interest shall accrue thereon. The Security
Deposit shall be the property of Landlord, but shall be paid to Tenant when
Tenant’s obligations under this Lease have been completely fulfilled. Landlord
shall not be required to keep all or any part of the Security Deposit separate
from its general accounts. Landlord shall be released from any obligation with
respect to the Security Deposit upon transfer of this Lease and the Premises to
a person or entity assuming Landlord’s obligations under this Paragraph 5.


Provided no Event of Default has occurred, exists, or would exist but for the
passage of time, effective on the first day of the 27th full calendar month
following the commencement date, the Security Deposit shall be reduced by
$12,666.00, so that as of such date, the Security Deposit shall reflect a total
amount of $25,334.00. The reduction amount shall be refunded to Tenant within 45
days after the applicable reduction date.


6.Operating Expense Payments. During each month of the Lease Term, on the same
date that Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of
the annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Operating Expenses for the Project.
Payments thereof for any fractional calendar month shall be prorated. The term
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance, and operation of the Project including,
but not limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, non-structural
components of the roofs (including the roof membrane), alleys, and driveways,
mowing, landscaping, snow removal, exterior painting, utility lines, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and building systems; amounts paid to contractors and subcontractors
for work or services performed in connection with any of the foregoing; charges
or assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, or if there is no property manager, an administration fee of 15
percent of Operating Expenses payable to Landlord; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant)
or that are appropriate to the continued operation of the Project or the
Building as a bulk warehouse facility in the market area, provided that the cost
of additions or alterations that are required to be capitalized for federal
income tax purposes shall be amortized on a straight line basis over a period
equal to the lesser of the useful life thereof for federal income tax purposes
or 10 years. Operating Expenses do not include costs, expenses, depreciation or
amortization for capital repairs and capital replacements required to be made by
Landlord under Paragraph 10 of this Lease, debt service under mortgages or
ground rent under ground leases, costs of restoration to the extent of net
insurance proceeds received by Landlord with respect thereto, leasing
commissions, or the costs of renovating space for tenants.


If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments except that during the last calendar year of the Lease Term or any
extension terms thereof, Landlord shall refund any such excess within 60 days
following the termination of the Lease Term or any extension terms thereof,
provided that Tenant is not in default of its obligations under this Lease. For
purposes of calculating Tenant’s Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease. With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant’s “Proportionate Share” shall be the percentage set forth on the
first page of this Lease as Tenant’s Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Landlord may equitably increase Tenant’s Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use. The
estimated Operating Expenses for the Premises set forth on the first page of
this Lease are only estimates, and Landlord makes no guaranty or warranty that
such estimates will be accurate.


7.Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,


- 3 -

--------------------------------------------------------------------------------





penalties, surcharges or the like pertaining to Tenant’s use of the Premises.
Landlord may cause at Tenant’s expense any utilities to be separately metered or
charged directly to Tenant by the provider in the event Landlord reasonably
determines that Tenant’s use of such jointly metered utility materially exceeds
the use of such jointly metered utility by other tenants in the Building. Tenant
shall pay its share of all charges for jointly metered utilities based upon
consumption, as reasonably determined by Landlord. No interruption or failure of
utilities shall result in the termination of this Lease or the abatement of
rent. Notwithstanding anything contained herein to the contrary, in the event
that such interruption or cessation of utilities results from Landlord’s
negligent or willful act or omission continues beyond five (5) consecutive
business days from the date of such interruption or cessation, then, provided
Tenant has delivered Landlord with prompt notice of such interruption, the Base
Rent and other monthly regular recurring charges of additional rent under this
Lease will abate, commencing on the sixth (6th) consecutive business day the
Premises remain untenantable, and continuing until the date on which the
utilities are restored and the Premises are again tenantable. No abatement of
rentals as hereinabove described will apply in the event such interruption of
utilities is the result of Tenant’s alterations to the Premises, or any
negligent act or omission of Tenant, its agents, employees or contractors, or
any cause other than the negligent or willful act or omission of Landlord or its
employees, agents or contractors. Tenant agrees to limit use of water and sewer
for normal restroom use.


8.Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Project during the
Lease Term, including the Texas Margins Tax, which shall be included as part of
the Operating Expenses charged to Tenant. Landlord may contest by appropriate
legal proceedings the amount, validity, or application of any Taxes or liens
thereof. All capital levies or other taxes assessed or imposed on Landlord upon
the rents payable to Landlord under this Lease and any franchise tax, any
excise, use, margin, transaction, sales or privilege tax, assessment, levy or
charge measured by or based, in whole or in part, upon such rents from the
Premises and/or the Project or any portion thereof shall be paid by Tenant to
Landlord monthly in estimated installments or upon demand, at the option of
Landlord, as additional rent; provided, however, in no event shall Tenant be
liable for any net income taxes imposed on Landlord unless such net income taxes
are in substitution for any Taxes payable hereunder. If any such tax or excise
is levied or assessed directly against Tenant or results from any Tenant-Made
Alterations (defined below), then Tenant shall be responsible for and shall pay
the same at such times and in such manner as the taxing authority shall require.
Tenant shall be liable for all taxes levied or assessed against any personal
property or fixtures placed in the Premises, whether levied or assessed against
Landlord or Tenant.


9.Insurance. Landlord shall maintain all risk or special form property insurance
covering the full replacement cost of the Building and commercial general
liability insurance on the Project in forms and amounts customary for properties
substantially similar to the Project, subject to customary deductibles. Landlord
may, but is not obligated to, maintain such other insurance and additional
coverages as it may deem necessary, including but not limited to, rent loss
insurance. All such insurance shall be included as part of the Operating
Expenses charged to Tenant. The Project or Building may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project or
Building will be determined by Landlord based upon the total insurance cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.


Tenant, at its expense, shall maintain during the Lease Term the following
insurance, at Tenant’s sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000; and in the
event property of Tenant’s invitees or customers are kept in, or about the,
Premises, Tenant shall maintain warehouser’s legal liability or bailee customers
insurance for the full value of the property of such invitees or customers as
determined by the warehouse contract between Tenant and its customer; (2) all
risk or special form property insurance covering the full replacement cost of
all property and improvements installed or placed in the Premises by Tenant; (3)
workers’ compensation insurance as required by the state in which the Premises
is located and in amounts as may be required by applicable statute and shall
include a waiver of subrogation in favor of Landlord; (4) employers liability
insurance of at least $1,000,000; (5) business automobile liability insurance
having a combined single limit of not less than $2,000,000 per occurrence
insuring Tenant against liability arising out of the ownership maintenance or
use of any owned, hired or nonowned automobiles; and (6) business interruption
insurance with a limit of liability representing loss of at least approximately
6 months of income. Any company writing any of Tenant’s insurance shall have an
A.M. Best rating of not less than A-VIII and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). All commercial general liability
and, if applicable, warehouser’s legal liability or bailee customers insurance
policies shall name Tenant as a named insured and Landlord, its property
manager, and other designees of Landlord as the interest of such designees shall
appear, as additional insureds. The limits and types of insurance maintained by
Tenant shall not limit Tenant’s liability under this Lease. Tenant shall provide
Landlord with certificates of such insurance as required under this Lease prior
to the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter upon renewals at least 15 days
prior to the expiration of the insurance coverage. Acceptance by Landlord of
delivery of any certificates of insurance does not constitute approval or
agreement by Landlord that the insurance requirements of this section have been
met, and failure of Landlord to identify a deficiency from evidence provided
will not be construed as a waiver of Tenant’s obligation to maintain such
insurance. In the event any of the insurance policies required to be carried by
Tenant under this Lease shall be cancelled prior to the expiration date of such
policy, or if Tenant receives notice of any cancellation of such insurance
policies from the insurer prior to the expiration date of such policy, Tenant
shall: (a) immediately deliver notice to Landlord that such insurance has been,
or is to be, cancelled, (b) shall promptly replace such insurance policy in
order to assure no lapse of coverage shall occur, and (c) shall deliver to
Landlord a certificate of insurance for such policy. The insurance required to
be maintained by Tenant hereunder are only Landlord’s minimum insurance
requirements and Tenant agrees and understands that such insurance requirements
may not be sufficient to fully meet Tenant’s insurance needs


The all risk or special form property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors , employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against.


- 4 -

--------------------------------------------------------------------------------





Neither party nor its officers, directors, employees, managers, agents, invitees
or contractors shall be liable to the other for loss or damage caused by any
risk coverable by all risk or special form property insurance, and each party
waives any claims against the other party, and its officers, directors,
employees, managers, agents, invitees and contractors for such loss or damage.
The failure of a party to insure its property shall not void this waiver. Tenant
and its agents, employees and contractors shall not be liable for, and Landlord
hereby waives all claims against such parties for losses resulting from an
interruption of Landlord’s business, or any person claiming through Landlord,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Tenant or its agents,
employees or contractors. Landlord and its agents, employees and contractors
shall not be liable for, and Tenant hereby waives all claims against such
parties for losses resulting from an interruption of Tenant’s business, or any
person claiming through Tenant, resulting from any accident or occurrence in or
upon the Premises or the Project from any cause whatsoever, including without
limitation, damage caused in whole or in part, directly or indirectly, by the
negligence of Landlord or its agents, employees or contractors.


10.Landlord’s Repairs. Landlord shall repair, at its expense and without pass
through as an Operating Expense, the structural soundness of the roof (which
does not include the roof membrane), the structural soundness of the foundation,
and the structural soundness of the exterior walls of the Building in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.


11.Tenant’s Repairs. Landlord, at Tenant’s expense as provided in Paragraph 6,
shall maintain in good repair and condition the parking areas and other common
areas of the Building, including, but not limited to driveways, alleys,
landscape and grounds surrounding the Premises. Subject to Landlord’s obligation
in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems. Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term.
Heating, ventilation and air conditioning systems and other mechanical and
building systems exclusively serving the Premises shall be maintained at
Tenant’s expense pursuant to maintenance service contracts entered into by
Tenant or, at Landlord’s election, by Landlord, in which case the costs of such
contracts entered into by Landlord shall be included as an Operating Expense.
The scope of services and contractors under such maintenance contracts shall be
reasonably approved by Landlord. At Landlord’s request, Tenant shall enter into
a joint maintenance agreement with any railroad that services the Premises. If
Tenant fails to perform any repair or replacement for which it is responsible,
Landlord may perform such work and be reimbursed by Tenant within 10 days after
demand therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost
of any repair or replacement to any part of the Building or Project that results
from damage caused by Tenant, its agents, contractors, or invitees and any
repair that benefits only the Premises.


Landlord represents and warrants to its knowledge, that as of the Commencement
Date the Building’s HVAC rooftop units are in good working order and Landlord
warrants such systems for a period of ninety (90) days from the Commencement
Date of the Lease Agreement; however, that such warranty shall not be effective
for any maintenance, repair or replacements necessitated due to the misuse of,
or damages caused by, Tenant, its employees, contractors, agents, subtenants, or
invitees.


12.Tenant-Made Alterations and Trade Fixtures. Any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises (“Tenant-Made
Alterations”) shall be subject to Landlord’s prior written consent. Tenant shall
cause, at its expense, all Tenant-Made Alterations to comply with insurance
requirements and with Legal Requirements and shall construct at its expense any
alteration or modification required by Legal Requirements as a result of any
Tenant-Made Alterations. All Tenant-Made Alterations shall be constructed in a
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Tenant-Made Alterations shall be submitted to Landlord for its approval.
Landlord may monitor construction of the Tenant-Made Alterations. Tenant shall
reimburse Landlord for its costs in reviewing plans and specifications and in
monitoring construction. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors. Upon surrender of the Premises, all Tenant-Made Alterations and
any leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord’s property, except to the extent Landlord requires removal
at Tenant’s expense of any such items or Landlord and Tenant have otherwise
agreed in writing in connection with Landlord’s consent to any Tenant-Made
Alterations. Tenant shall repair any damage caused by the removal of such
Tenant-Made Alterations upon surrender of the Premises.


Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, racking, bins, machinery and trade fixtures (collectively
“Trade Fixtures”) in the ordinary course of its business provided that such
items


- 5 -

--------------------------------------------------------------------------------





do not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal
upon surrender of the Premises.


13.Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord’s prior written consent, which
consent may be withheld in Landlord’s sole discretion. Upon surrender or
vacation of the Premises, Tenant shall have removed all signs and repair, paint,
and/or replace the building facia surface to which its signs are attached.
Tenant shall obtain all applicable governmental permits and approvals for sign
and exterior treatments. All signs, decorations, advertising media, blinds,
draperies and other window treatment or bars or other security installations
visible from outside the Premises shall be subject to Landlord’s approval and
conform in all respects to Landlord’s requirements.


14.Parking. Tenant shall be entitled to park in common with other tenants of the
Project in those areas designated for nonreserved parking. Landlord may allocate
parking spaces among Tenant and other tenants in the Project if Landlord
reasonably determines that such parking facilities are becoming crowded.
Landlord shall not be responsible for enforcing Tenant’s parking rights against
any third parties.


15.Restoration. If at any time during the Lease Term the Premises are damaged by
a fire or other casualty, Landlord shall notify Tenant within 60 days after such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Premises. If the restoration time is estimated to exceed 6 months,
either Landlord or Tenant may elect to terminate this Lease upon notice to the
other party given no later than 30 days after Landlord’s notice. If neither
party elects to terminate this Lease or if Landlord estimates that restoration
will take 6 months or less, then, subject to receipt of sufficient insurance
proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events. Tenant at Tenant’s expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events
(as defined in Paragraph 33), all repairs or restoration not required to be done
by Landlord and shall promptly re-enter the Premises and commence doing business
in accordance with this Lease. Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term and Landlord reasonably estimates that it will take more than one
month to repair such damage. Base Rent and Operating Expenses shall be abated
for the period of repair and restoration commencing on the date of such casualty
event in the proportion which the area of the Premises, if any, which is not
usable by Tenant bears to the total area of the Premises. Such abatement shall
be the sole remedy of Tenant, and except as provided herein, Tenant waives any
right to terminate the Lease by reason of damage or casualty loss.


Notwithstanding anything contained in the Lease to the contrary, to the extent
the damage to the Project is attributable to Tenant, Tenant shall pay to
Landlord with respect to any damage to the Project an amount of the commercially
reasonable deductible under Landlord’s insurance policy, not to exceed
$10,000.00, within 30 days after presentment of Landlord’s invoice.


16.Condemnation. If any part of the Premises or the Project should be taken for
any public or quasi‑public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
“Taking” or “Taken”), and the Taking would materially interfere with or impair
Landlord’s ownership or operation of the Project, then upon written notice by
Landlord this Lease shall terminate and Base Rent shall be apportioned as of
said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award. Tenant shall have the right, to the extent that
same shall not diminish Landlord’s award, to make a separate claim against the
condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.


17.Assignment and Subletting. Without Landlord’s prior written consent, which
shall not be unreasonably withheld conditioned or delayed, Tenant shall not
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge, or hypothecate its leasehold interest or grant any concession or license
within the Premises and any attempt to do any of the foregoing shall be void and
of no effect. It shall be reasonable for the Landlord to withhold, delay or
condition its consent, where required, to any assignment or sublease in any of
the following instances: (i) the assignee or sublessee does not have a net worth
calculated according to generally accepted accounting principles at least equal
to the greater of the net worth of Tenant immediately prior to such assignment
or sublease or the net worth of the Tenant at the time it executed the Lease;
(ii) occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate any agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters; (iii) the
identity or business reputation of the assignee or sublessee will, in the good
faith judgment of Landlord, tend to damage the goodwill or reputation of the
Project; (iv) the assignment or sublease is to another tenant in the Project and
is at rates which are below those charged by Landlord for comparable space in
the Project; or (v) in the case of a sublease, the subtenant has not
acknowledged that the Lease controls over any inconsistent provision in the
sublease. The foregoing criteria shall not exclude any other reasonable basis
for Landlord to refuse its consent to such assignment or sublease. Any approved
assignment or sublease shall be expressly subject to the terms and conditions of
this Lease. Tenant shall provide to Landlord all information concerning the
assignee or sublessee as Landlord may reasonably request. Landlord may revoke
its consent immediately and without notice if, as of the effective date of the
assignment or sublease, there has occurred and is continuing any default under
the Lease. For purposes of this paragraph, a transfer of the ownership interests
controlling


- 6 -

--------------------------------------------------------------------------------





Tenant shall be deemed an assignment of this Lease unless such ownership
interests are publicly traded. Notwithstanding the above, Tenant may assign or
sublet the Premises, or any part thereof, to any entity controlling Tenant,
controlled by Tenant or under common control with Tenant (a “Tenant Affiliate”),
without the prior written consent of Landlord. Tenant shall reimburse Landlord
for all of Landlord’s reasonable expenses in connection with any assignment or
sublease not to exceed $2,000.00, provided that Tenant does not request any
changes to this Lease or Landlord’s standard form of consent in connection with
the proposed assignment or sublease. This Lease shall be binding upon Tenant and
its successors and permitted assigns. Upon Landlord’s receipt of Tenant’s
written notice of a desire to assign or sublet the Premises, or any part thereof
(other than to a Tenant Affiliate), Landlord may, by giving written notice to
Tenant within 30 days after receipt of Tenant’s notice, terminate this Lease
with respect to the space described in Tenant’s notice, as of the date specified
in Tenant’s notice for the commencement of the proposed assignment or sublease.


Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder all such excess rental and other excess consideration
within 10 days following receipt thereof by Tenant; provided in the event of a
sublease which is less than 100% of the Premises such excess rental and other
consideration shall be applied on a square foot basis.


If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.


18.Indemnification. Except for the negligence or intentional misconduct of
Landlord, its agents, employees or contractors, and to the extent permitted by
law, Tenant agrees to indemnify, defend and hold harmless Landlord, and
Landlord’s agents, employees and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys’ fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from the use and occupancy of the Premises or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises or due to any other act or omission of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents. The furnishing of
insurance required hereunder shall not be deemed to limit Tenant’s obligations
under this Paragraph 18.


19.Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord shall not enter the
Premises for the purposes stated in this Paragraph 19 without providing at least
24 hours telephonic notice to Tenant, unless an emergency circumstance exists.
Landlord and Landlord’s representatives may enter the Premises during business
hours for the purpose of showing the Premises to prospective purchasers and,
during the last year of the Lease Term, to prospective tenants. Landlord may
erect a suitable sign on the Premises stating the Premises are available to let
or that the Project is available for sale. Landlord may grant easements, make
public dedications, designate and modify common areas and create restrictions on
or about the Premises, provided that no such easement, dedication, designation,
modification or restriction materially interferes with Tenant’s use or occupancy
of the Premises. At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions.


20.Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.


21.Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received ordinary wear and tear, casualty loss and
condemnation covered by Paragraphs 15 and 16 excepted and otherwise in
accordance with the Move Out Conditions Addendum attached hereto. Without
limiting the foregoing, Tenant shall remove any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession. Any
Trade Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.


22.Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for


- 7 -

--------------------------------------------------------------------------------





the holdover period, an amount equal to 150% of the Base Rent in effect on the
termination date, computed on a monthly basis for each month or part thereof
during such holding over. All other payments shall continue under the terms of
this Lease. In addition, Tenant shall be liable for all damages incurred by
Landlord as a result of such holding over. No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Paragraph 22 shall not be construed as
consent for Tenant to retain possession of the Premises. For purposes of this
Paragraph 22, “possession of the Premises” shall continue until, among other
things, Tenant has delivered all keys to the Premises to Landlord, Landlord has
complete and total dominion and control over the Premises, and Tenant has
completely fulfilled all obligations required of it upon termination of the
Lease as set forth in this Lease, including, without limitation, those
concerning the condition and repair of the Premises.


23.Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:


(i)Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of 5 days
after written notice from Landlord to Tenant that such payment was due;
provided, however, that Landlord shall not be obligated to provide written
notice of such failure more than 1 time in any consecutive 12-month period, and
the failure of Tenant to pay any second or subsequent installment of Base Rent
or any other payment required herein when due in any consecutive 12-month period
shall constitute an Event of Default by Tenant under this Lease without the
requirement of notice or opportunity to cure; provided, however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
applicable law.


(ii)Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (C) become the subject of any
proceeding for relief which is not dismissed within 60 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).


(iii)Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, if the same is replaced in each case, as permitted
in this Lease and no lapse in coverage occurred during such replacement process.


(iv)Tenant shall not occupy or shall vacate the Premises whether or not Tenant
is in monetary or other default under this Lease. Tenant’s vacating of the
Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant has made arrangements reasonably acceptable to Landlord to (a)
ensure that Tenant’s insurance for the Premises will not be voided or cancelled
with respect to the Premises as a result of such vacancy, (b) ensure that the
Premises are secured and not subject to vandalism, and (c) ensure that the
Premises will be properly maintained after such vacation, including, but not
limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect and maintaining the
utility services. Tenant shall inspect the Premises at least once each month and
report monthly in writing to Landlord on the condition of the Premises.


(v)Tenant shall attempt or there shall occur any assignment, subleasing or other
transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease.


(vi)Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 20 days after any such lien or encumbrance is
filed against the Premises.


(vii)Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default (said
notice being in lieu of, and not in addition to, any notice required as a
prerequisite to a forcible entry and detainer or similar action for possession
of the Premises).


24.Landlord’s Remedies. Upon each occurrence of an Event of Default and so long
as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.


If Landlord terminates this Lease, Landlord may recover from Tenant the sum of:
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the value of the Base Rent for any periods of abated Monthly Base
Rent based on the Monthly Base Rent amount that immediately follows such period
of abatement; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other


- 8 -

--------------------------------------------------------------------------------





amounts payable by Tenant under this Lease as would otherwise have been required
to be paid by Tenant to Landlord during the period following the termination of
this Lease measured from the date of such termination to the expiration date
stated in this Lease, over the present value of any net amounts which Tenant
establishes Landlord can reasonably expect to recover by reletting the Premises
for such period, taking into consideration the availability of acceptable
tenants and other market conditions affecting leasing. Such present values shall
be calculated at a discount rate equal to the 90-day U.S. Treasury bill rate at
the date of such termination.


If Landlord terminates Tenant’s right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant. For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency. Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.


Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Landlord shall not be
liable, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting.


25.Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder. All obligations of Landlord under this Lease will be
binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner,
for the time being of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Project, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.


26.Landlord’s Lien/Security Interest. Landlord hereby waives any right of
distraint or statutory lien for rent against Tenant’s property on the Premises
that would permit Landlord to possess or sell Tenant’s property before obtaining
a judgment. Landlord does not waive any right to obtain and enforce any judgment
lien or any pre-judgment rights and remedies other than those described above.


27.Subordination. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant. Tenant agrees, at the election
of the holder of any such mortgage, to attorn to any such holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination and such instruments of attornment as shall be requested by
any such holder. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and


- 9 -

--------------------------------------------------------------------------------





thereupon this Lease shall be deemed prior to such mortgage without regard to
their respective dates of execution, delivery or recording and in that event
such holder shall have the same rights with respect to this Lease as though this
Lease had been executed prior to the execution, delivery and recording of such
mortgage and had been assigned to such holder. The term “mortgage” whenever used
in this Lease shall be deemed to include deeds of trust, security assignments
and any other encumbrances, and any reference to the “holder” of a mortgage
shall be deemed to include the beneficiary under a deed of trust.


28.Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 20 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 20 day period.


29.Estoppel Certificates. Tenant agrees, from time to time, within 10 days after
request of Landlord, to execute and deliver to Landlord, or Landlord’s designee,
any estoppel certificate requested by Landlord, stating that this Lease is in
full force and effect, the date to which rent has been paid, that Landlord is
not in default hereunder (or specifying in detail the nature of Landlord’s
default), the termination date of this Lease and such other matters pertaining
to this Lease as may be requested by Landlord. Tenant’s obligation to furnish
each estoppel certificate in a timely fashion is a material inducement for
Landlord’s execution of this Lease. No cure or grace period provided in this
Lease shall apply to Tenant’s obligations to timely deliver an estoppel
certificate.


30.Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, and except for propane used in Tenant’s forklifts in the normal
course of its business, and except for Hazardous Materials contained in products
stored and/or distributed during Tenant’s normal course of business in their
original, sealed, and unopened containers, Tenant shall not permit or cause any
party to bring any Hazardous Material upon the Premises or transport, store,
use, generate, manufacture or release any Hazardous Material in or about the
Premises without Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall operate its business in the Premises in strict compliance with
all Environmental Requirements and shall remediate in a manner satisfactory to
Landlord any Hazardous Materials released on or from the Project by Tenant, its
agents, employees, contractors, subtenants or invitees. Tenant shall complete
and certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom. No cure or grace period provided in
this Lease shall apply to Tenant’s obligations to comply with the terms and
conditions of this Paragraph 30.


Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (i) Landlord, its agents, employees, contractors or
invitees; or (ii) any other tenants in the Project or their agents, employees,
contractors, subtenants, assignees or invitees.


Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.


Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement,


- 10 -

--------------------------------------------------------------------------------





in which case Tenant shall reimburse Landlord for the reasonable cost of such
inspection and tests. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord holds against
Tenant.


31.Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current Project rules and regulations are attached hereto
as Exhibit B. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project.


32.Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services with respect
to the Premises and that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises or any other breach of security with respect to the
Premises.


33.Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).


34.Entire Agreement. This Lease constitutes the complete agreement of Landlord
and Tenant with respect to the subject matter hereof. No representations,
inducements, promises or agreements, oral or written, have been made by Landlord
or Tenant, or anyone acting on behalf of Landlord or Tenant, which are not
contained herein, and any prior agreements, promises, negotiations, or
representations are superseded by this Lease. This Lease may not be amended
except by an instrument in writing signed by both parties hereto.


35.Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.


36.Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.


37.Miscellaneous.    (a)    Any payments or charges due from Tenant to Landlord
hereunder shall be considered rent for all purposes of this Lease.


(b)If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.


(c)All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord at 2501 N. Harwood Street,
Suite 2450, Dallas, TX 75201 with a copy sent to Landlord at 4545 Airport Way,
Denver, Colorado 80239, Attention: General Counsel, and to Tenant at 5151
Samuell Boulevard, Suite 130, Dallas, Texas 75228, Attention: Chris Cunningham.
Either party may by notice given aforesaid change its address for all subsequent
notices or add an additional party to be copied on all subsequent notices.
Except where otherwise expressly provided to the contrary, notice shall be
deemed given upon delivery.


(d)Except as otherwise expressly provided in this Lease or as otherwise required
by law, Landlord retains the absolute right to withhold any consent or approval.


(e)In the event of (i) a default by Tenant of its obligations under the Lease,
or (ii) a need by Landlord to effectuate a financing transaction or sale of the
Building, or (iii) an assignment or subletting of the Lease by Tenant, then at
Landlord’s request from time to time Tenant shall furnish Landlord with true and
complete copies of its most recent annual and quarterly financial statements
prepared by Tenant or Tenant’s accountants and any other financial information
or summaries that Tenant typically provides to its lenders or shareholders. Upon
written request from Tenant, Landlord and Tenant shall enter into a
confidentiality agreement in a form mutually acceptable to Landlord and Tenant
with respect to financial information provided by Tenant that is not generally
available to the public.


(f)Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.


(g)The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.




- 11 -

--------------------------------------------------------------------------------





(h)The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.


(i)Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.


(j)Any amount not paid by Tenant within 5 days after its due date in accordance
with the terms of this Lease shall bear interest from such due date until paid
in full at the lesser of the highest rate permitted by applicable law or 15
percent per year. It is expressly the intent of Landlord and Tenant at all times
to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease.  If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.


(k)Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.


(l)Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.


(m)All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, such exhibits or addenda shall control.


(n)    In the event either party hereto initiates litigation to enforce the
terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.
(o)    Tenant agrees and understands that Landlord shall have the right
(provided that the exercise of Landlord’s rights does not adversely affect
Tenant’s use and occupancy of the Premises or subject Tenant to additional
costs), without Tenant’s consent, to place a solar electric generating system on
the roof of the Building or enter into a lease for the roof of the Building
whereby such roof tenant shall have the right to install a solar electric
generating system on the roof of the Building. Upon receipt of written request
from Landlord, Tenant, at Tenant’s sole cost and expense, shall deliver to
Landlord data regarding the electricity consumed in the operation of the
Premises (the “Energy Data”) for purposes of regulatory compliance, manual and
automated benchmarking, energy management, building environmental performance
labeling and other related purposes, including but not limited, to the
Environmental Protection Agency’s Energy Star rating system and other energy
benchmarking systems. Landlord shall use commercially reasonable efforts to
utilize automated data transmittal services offered by utility companies to
access the Energy Data. Landlord shall not publicly disclose Energy Data without
Tenant’s prior written consent. Landlord may, however, disclose Energy Data that
has been modified, combined or aggregated in a manner such that the resulting
data is not exclusively attributable to Tenant.


(p)    This Lease may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Lease. Execution copies of this Lease may be delivered by facsimile or
email, and the parties hereto agree to accept and be bound by facsimile
signatures or scanned signatures transmitted via email hereto, which signatures
shall be considered as original signatures with the transmitted Lease having the
same binding effect as an original signature on an original Lease. At the
request of either party, any facsimile document or scanned document transmitted
via email is to be re-executed in original form by the party who executed the
original facsimile document or scanned document. Neither party may raise the use
of a facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Lease.


38.Limitation of Liability of Trustees, Shareholders, and Officers of Landlord.
Any obligation or liability whatsoever of Landlord which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.


39.WAIVER OF JURY TRIAL. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.


- 12 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


TENANT:
 
LANDLORD:
 
 
 
Unified ConneXions, Inc.
a Texas corporation
 
PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P. 
a Delaware limited partnership



By: Prologis L.P.
   a Delaware limited partnership
   its general partner


By: Prologis, Inc.
   A Maryland corporation
   its general partner
By:    /s/ Jacob Milligan         
Name:  Jacob Milligan         
Title:    Vice President – Leasing Officer   


By:   /s/ Chris Cunningham      
Name: Chris Cunningham         
Title:    VP & CFO         
 







- 13 -

--------------------------------------------------------------------------------







ADDENDUM 1


BASE RENT ADJUSTMENTS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.








Base Rent shall equal the following amounts for the respective periods set forth
below:


Period
Monthly Base Rent
May 1, 2016
through
May 31, 2016
$0.00**
June 1, 2016
through
July 31, 2016
$0.00*
August 1, 2016
through
July 31, 2017
$8,735.85
August 1, 2017
through
July 31, 2018
$8,910.57
August 1, 2018
through
July 31, 2019
$9,088.78
August 1, 2019
through
July 31, 2020
$9,270.55
August 1, 2020
through
July 31, 2021
$9,455.96



*Beginning June 1, 2016, Tenant shall be responsible for Operating Expenses
through the remainder of the Lease Term.


** From May 1, 2016 through May 31, 2016, Tenant not responsible for Base Rent
or Operating Expenses.


- 14 -

--------------------------------------------------------------------------------





ADDENDUM 2


HVAC MAINTENANCE CONTRACT


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.






Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:


Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.


The service contract must become effective within thirty (30) days of occupancy,
and service visits shall be performed on a quarterly basis. Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:


1.    Adjust belt tension;

2.    Lubricate all moving parts, as necessary;

3.    Inspect and adjust all temperature and safety controls;

4.    Check refrigeration system for leaks and operation;

5.     Check refrigeration system for moisture;

6.    Inspect compressor oil level and crank case heaters;

7.    Check head pressure, suction pressure and oil pressure;

8.    Inspect air filters and replace when necessary;

9.    Check space conditions;

10.
Check condensate drains and drain pans and clean, if necessary;

11.
Inspect and adjust all valves;

12.
Check and adjust dampers;

13.
Run machine through complete cycle.





- 15 -

--------------------------------------------------------------------------------





ADDENDUM 3


MOVE-OUT CONDITIONS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.


With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted.


Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal thereof. If Tenant fails to
remove its personal property and fixtures upon the expiration or earlier
termination of this Lease, the same shall be deemed abandoned and shall become
the property of the Landlord. The following list is designed to assist Tenant in
the move-out procedures but is not intended to be all inclusive:


1.
Lights:    Office, warehouse, emergency and exit lights will be fully
operational with all bulbs and ballasts functioning.



2.
Dock Levelers, Service Doors

and Roll Up Doors:    All truck doors, service doors, roll up doors and dock
levelers shall be serviced and placed in good operating order. This would
include the necessary replacement of any dented truck door panels and adjustment
of door tension to insure property operation. All door panels which are replaced
need to be painted to match the building standard.


3.
Dock Seals/Dock Bumpers:    Free of tears and broken backboards repaired. All
dock bumpers must be left in place and well secured.



4.
Structural Columns    All structural steel columns in the warehouse and office
shall be inspected for damage. Repairs of this nature should be pre-approved by
Landlord prior to implementation.



5.
Warehouse Floor:    Free of stains and swept with no racking bolts and other
protrusions left in floor. Cracks should be repaired with an epoxy or polymer to
match concrete color. All floor striping in the Premises shall be removed with
no residual staining or other indication that such striping existed.



6.
Tenant-Installed

Equipment and Wiring:    Removed and space turned to original condition when
originally leased. (Remove air lines, junction boxes, conduit, etc.)


7.
Walls:    Sheetrock (drywall) damage should be patched and fire-taped so that
there are no holes in either office or warehouse.



8.
Carpet and Tile    The carpet and vinyl tiles should be in a clean condition and
should not have any holes or chips in them. Landlord will accept normal wear on
these items provided they appear to be in a maintained condition.



9.
Roof:    Any Tenant-installed equipment must be removed and roof penetrations
properly repaired by licensed roofing contractor. Active leaks must be fixed and
latest Landlord maintenance and repairs recommendation must have been followed.
Tenant must check with Landlord’s property manager to determine if specific
roofing contractor is required to perform work.



10.
Signs:    All exterior signs must be removed and holes patched and paint
touched-up as necessary. All window signs should likewise be removed.

11.
Heating and Air

Conditioning System:    Heating/air conditioning systems should be placed in
good working order, including the necessary replacement of any parts to return
the unit to a well maintained condition. This includes warehouse heaters and
exhaust fans. Upon move out, Landlord will have an exit inspection performed by
a certified mechanical contractor to determine the condition.


12.
Electrical & Plumbing:    All electrical and plumbing equipment to be returned
in good condition and repair and conforming to code.



- 16 -

--------------------------------------------------------------------------------







14.
Overall Cleanliness:    Clean windows, sanitize bathroom(s), vacuum carpet, and
remove any and all debris from office and warehouse. Remove all pallets and
debris from exterior of Premises. All trade fixtures, dumpsters, racking, trash,
vending machines and other personal property to be removed.



15.
Upon Completion:    Contact Landlord’s property manager to coordinate turning in
of keys, utility changeover and obtaining of final Landlord inspection of
Premises which, in turn, will facilitate refund of Security Deposit.



- 17 -

--------------------------------------------------------------------------------







ADDENDUM 4


CONSTRUCTION




ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.




(a)    Landlord agrees to furnish or perform at Landlord’s sole cost and expense
those items of construction and those improvements (the “Initial Improvements”)
specified below:


•
Drive-in ramp at the location as shown on Exhibit D as “R”

•
Replace carpet with VCT in the area shown on Exhibit D as “Open Office, 51’ x
30’”



(b)    If Tenant shall desire any changes, Tenant shall so advise Landlord in
writing and Landlord shall determine whether such changes can be made in a
reasonable and feasible manner. Any and all costs of reviewing any requested
changes, and any and all costs of making any changes to the Initial Improvements
which Tenant may request and which Landlord may agree to shall be at Tenant’s
sole cost and expense and shall be paid to Landlord upon demand and before
execution of the change order.


(c)    Landlord shall proceed with and complete the construction of the Initial
Improvements. As soon as such improvements have been Substantially Completed,
Landlord shall notify Tenant in writing of the date that the Initial
Improvements were Substantially Completed. The Initial Improvements shall be
deemed substantially completed (“Substantially Completed”) when, in the opinion
of the construction manager (whether an employee or agent of Landlord or a third
party construction manager) (“Construction Manager”), the Initial Improvements
are substantially completed except for punch list items which do not prevent in
any material way the use of the Initial Improvements for the purposes for which
they were intended. In the event Tenant, its employees, agents, or contractors
cause construction of such improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
had not taken place. Without limiting the foregoing, Tenant shall be solely
responsible for delays caused by Tenant’s request for any changes in the plans,
Tenant’s request for long lead items or Tenant’s interference with the
construction of the Initial Improvements, and such delays shall not cause a
deferral of the Commencement Date beyond what it otherwise would have been.
After the date the Initial Improvements are Substantially Complete Tenant shall,
upon demand, execute and deliver to Landlord a letter of acceptance of delivery
of the Initial Improvements. In the event of any dispute as to the Initial
Improvements the certificate of the Construction Manager shall be conclusive
absent manifest error.


(d)    The failure of Tenant to take possession of or to occupy the Premises
shall not serve to relieve Tenant of obligations arising on the Commencement
Date or delay the payment of rent by Tenant. Subject to applicable ordinances
and building codes governing Tenant’s right to occupy or perform in the
Premises, Tenant shall be allowed to install its tenant improvements, machinery,
equipment, fixtures, or other property on the Premises during the final stages
of completion of construction provided that Tenant does not thereby interfere
with the completion of construction or cause any labor dispute as a result of
such installations, and provided further that Tenant does hereby agree to
indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, unless any such loss, damage, liability, death, or
personal injury was caused by Landlord’s negligence. Any such occupancy or
performance in the Premises shall be in accordance with the provisions governing
Tenant‑Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder. Delay in
putting Tenant in possession of the Premises shall not serve to extend the term
of this Lease or to make Landlord liable for any damages arising therefrom.


- 18 -

--------------------------------------------------------------------------------







ADDENDUM 5


HVAC DEDUCTIBLE




ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.




Provided no Event of Default has occurred, exists, or would exist but for the
passage of time, Landlord further agrees that if after the first ninety (90)
days of the Lease Term, with respect to rooftop HVAC units identified as RTU #3
(CARRIER 48TJD009611 4696G30228) and RTU #23 (TRANE YCD150C4L0BA N34101607D),
Tenant shall be responsible for the repair and replacement of such heating,
ventilation or air conditioning equipment (or a component thereof) throughout
the initial Lease Term for the first $1,000.00 per unit per occurrence (in
addition to the costs incurred by Tenant for the quarterly maintenance service
contract required herein), and for all costs in excess thereof, Landlord and
Tenant shall split such excess costs on a 50/50 basis; provided that  (a) Tenant
has met the obligations to maintain the Office HVAC units in accordance with the
Lease, and (b) such failure or repair is not the result of Tenant’s negligence
or misuse. This provision shall only be applicable during the initial Lease
Term, and Landlord’s obligations under this provision are contingent upon Tenant
providing reasonably acceptable proof that Tenant has maintained an HVAC service
contract in compliance with the HVAC Maintenance Contract of the Lease for the
duration of the initial Lease Term.


- 19 -

--------------------------------------------------------------------------------







EXHIBIT A


SITE PLAN


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.








- 20 -

--------------------------------------------------------------------------------





EXHIBIT B


PROJECT RULES AND REGULATIONS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.






Rules and Regulations


1.
The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.



2.
Tenant shall not place any objects, including antennas, outdoor furniture, etc.,
in the parking areas, landscaped areas or other areas outside of its Premises,
or on the roof of the Project.



3.
Except for seeing-eye dogs, no animals shall be allowed in the offices, halls,
or corridors in the Project.



4.
Tenant shall not disturb the occupants of the Project or adjoining buildings by
the use of any radio or musical instrument or by the making of loud or improper
noises.



5.
If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant’s expense.



6.
Tenant shall not install or operate any steam or gas engine or boiler, or other
mechanical apparatus in the Premises, except as specifically approved in the
Lease. The use of oil, gas or inflammable liquids for heating, lighting or any
other purpose is expressly prohibited. Explosives or other articles deemed extra
hazardous shall not be brought into the Project.



7.
Parking any type of recreational vehicles is specifically prohibited on or about
the Project. Further, parking any type of trucks, trailers or other vehicles in
the Building is specifically prohibited. In the event that a vehicle is
disabled, it shall be removed within 48 hours. There shall be no “For Sale” or
other advertising signs on or about any parked vehicle. All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings. All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease.



8.
Tenant shall maintain the Premises free from rodents, insects and other pests.



9.
Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of the Rules and
Regulations of the Project.



10.
Tenant shall not cause any unnecessary labor by reason of Tenant’s carelessness
or indifference in the preservation of good order and cleanliness. Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by the
janitors or any other employee or person.



11.
Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.



12.
Tenant shall not permit storage outside the Premises, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.



13.
All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.



14.
No auction, public or private, will be permitted on the Premises or the Project.



15.
No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.



16.
The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.



17.
Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants,



- 21 -

--------------------------------------------------------------------------------





and shall not use more than such safe capacity. Landlord’s consent to the
installation of electric equipment shall not relieve Tenant from the obligation
not to use more electricity than such safe capacity.


18.
Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.



19.
Tenant shall not install or operate on the Premises any machinery or mechanical
devices of a nature not directly related to Tenant’s ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.



20.
Tenant shall not permit smoking in the office areas of the Premises.



21.
No racking or storage shall occur within 12-inches of demising walls, office and
warehouse separation walls, exterior walls, and columns.



- 22 -

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF COMMENCEMENT DATE CERTIFICATE


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.




COMMENCEMENT DATE CERTIFICATE


____________, 201__






TBD
Unified ConneXions, Inc.


,






RE:    Lease dated ____ between Unified ConneXions, Inc. and PROLOGIS TARGETED
U.S. LOGISTICS FUND, LP, a Delaware limited partnership for 2901 Summit Avenue,
Plano, TX 75074




Dear ____________:


Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:


Lease Commencement Date:
 
 
Lease Expiration Date:
 
 
Rental Commencement Date:
 
 



We are pleased to welcome you as a customer of Prologis and look forward to
working with you. Please indicate your agreement with the above changes to your
lease by signing and returning the enclosed copy of this letter to me. If I can
be of service, please do not hesitate to contact me.
 
Sincerely,












Accepted by:
Unified ConneXions, Inc.


By: /s/ Chris Cunningham      


Printed: Chris Cunningham   


Title: VP & CFO         
 
Date:
 





- 23 -

--------------------------------------------------------------------------------







EXHIBIT D


INITIAL IMPROVEMENTS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED MARCH 25, 2016 BETWEEN


PROLOGIS TARGETED U.S. LOGISTICS FUND, L.P., a Delaware limited partnership
and
Unified ConneXions, Inc.




- 24 -